DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-26 are pending. Claims 18-21 are withdrawn. Claims 1, 6, 10, 22, and 23 have been amended. 
Applicant’s amendments to claim 6  have overcome the previous 35 U.S.C. §112, second paragraph rejections. 

Claim Objections
Claims 25-26 are objected to because of the following informalities:  Claim 22 upon which claim 25 depends has been amended to require “forming the shape memory wire into a coil; and fitting a flexible polymeric tube over the elongated coil”. Claim 25 recites “forming the shape memory wire into a coil” which is a redundant recitation. Examiner suggests amending claim 25 to eliminate the second recitation of this limitation. (See below)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 as presently amended now requires “forming the shape memory wire into a coil; and fitting a flexible polymeric tube over the elongated coil” (See last two lines of claim 22 upon which claim 25 depends)
Claim 25 recites “wrapping a flexible polymeric material onto the elongated coil” in line 4.  There is insufficient support in the specification for a device which has both a polymeric tube over the elongated coil and wrapping a flexible polymeric material onto the elongated coil. These two separate uses of polymeric materials are described as separate embodiments in the specification. 
For the purposes of examination, claim 25 is being interpreted as follows: 
The method of claim 22, further comprising: material are not in direct contact with the elongated coil; and allowing the elongated coil to recoil to a contracted length, wherein the contracted length is less than the elongated length, thereby causing the flexible polymeric material to form an irregular shape useful for occlusion.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “forming the shape memory wire into a coil” in line 2 of the claim. Claim 22, upon which claim 25 depends also recites “forming the shape memory wire into a coil.” It is unclear if the second recitation of this limitation in claim 25 is attempting to refer back to the coil recited in claim 22 or if applicant is attempting to claim a second separate coil. For the purposes of examination, this claim is being interpreted as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 4, 5, 10, 11, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eidenschink et al (US PG Pub 2010/0016885).
Regarding claim 1, Eidenschink teaches a method of making an implantable occlusion device (See Figs. 13A-13C and paragraphs [0008 and [0073]-[0078]), comprising:
providing at least one shape memory wire (strands 142 of shape memory tube; see paragraph [0074]);
forming the shape memory wire 142 into a coil (See Fig. 13A, paragraph [0077] stating the strands may be curved or helically shaped), the coil having an overall outside diameter and a coil length (along line 54) (See Fig. 13C) ;
providing a flexible polymeric tube (covering 146), the flexible polymeric tube having an inside diameter that is smaller than the overall outside diameter of the coil (See Fig. 13A and 13C):
elongating the coil (See Fig. 13A), wherein the elongated coil has an elongated coil length that is greater than the coil length (note the coil is longer in the elongated state seen in Fig. 13A than in the contracted, unconstrained state seen in Fig. 13C; see also paragraph [0073]), and wherein the elongated coil has an elongated coil diameter that is less than the overall outside diameter of the coil (note the diameter in the elongated state seen in Fig. 13A is smaller than the outside diameter in the unconstrained state seen in Fig. 13C);
fitting the flexible polymeric tube over an outer circumference the elongated coil (note the covering is tubular and extends over the outer circumference of the coil in the elongated state seen in Fig. 13A); and
allowing the elongated coil to recoil to a contracted length (See Fig. 13C), wherein the contracted length is less than the elongated coil length, thereby causing the flexible polymeric tube to form an irregular shape useful for occlusion (See Figs. 13b-13C; paragraphs [0073]-[0078]).
Regarding claim 2, Eidenschink further teaches wherein the coil is a substantially helical coil (See paragraph [0077] which states the strands 142 may be helically shaped).
Regarding claim 4, Eidenschink further teaches attaching the flexible polymeric tube to the elongated coil prior to allowing the elongated helical coil to recoil to the contracted length. (Note the covering 146 is already attached when the device is in the elongated configuration seen in Fig. 13A which occurs before the device is released into the deployment site in the unconstrained configuration seen in Fig. 13C; see paragraph [0073]).
Regarding claim 5, Eidenschink further teaches the flexible polymeric tube (146) is attached to the elongated coil on an entire length of the wire (142). (See Fig. 13A-13C; paragraphs [0073]-[0077]).

Regarding claim 10, Eidenschink teaches a method of making an implantable occlusion device (See Figs. 13A-13C and paragraphs [0008 and [0073]-[0078]), comprising:
providing at least one shape memory wire (strands 142 of shape memory tube; see paragraph [0074]);
forming the shape memory wire (142) into a coil (See Fig. 13A, paragraph [0077] stating the strands may be curved or helically shaped), the coil having an overall outside diameter (See Fig. 13C);
elongating the coil (See Fig. 13A), thereby increasing a length of the coil to an elongated length and reducing the overall outside diameter of the coil (note the coil is longer in the elongated state seen in Fig. 13A than in the contracted, unconstrained state seen in Fig. 13C; see also paragraph [0073]);
wrapping1 a flexible polymeric material (covering 146) onto the elongated coil (See Figs. 13A-13C, note the covering extends over the strands 142), wherein the elongated coil is substantially covered by the flexible polymeric material (See Figs. 13A-13C), and wherein portions of the flexible polymeric material are not in direct contact with the elongated coil (note that the covering 146 extends over slots 144 which exist between windings of strands 142); and
allowing the elongated coil to recoil to a contracted length (Seen in Fig. 13C), wherein the contracted length is less than the elongated length (note the length along 54 is shorter in Fig. 13C, the unconstrained configuration than in Fig. 13A the constrained configuration), thereby causing the flexible polymeric material to form a pleated shape useful for occlusion (note the folds 150 create pleats as seen in Fig. 13C).
Regarding claim 11, Eidenschink further teaches wherein the coil is a substantially helical coil (See paragraph [0077] which states the strands 142 may be helically shaped).
Regarding claim 13, Eidenschink further teaches attaching the flexible polymeric tube to the elongated coil prior to allowing the elongated helical coil to recoil to the contracted length. (Note the covering 146 is already attached when the device is in the elongated configuration seen in Fig. 13A which occurs before the device is released into the deployment site in the unconstrained configuration seen in Fig. 13C; see paragraph [0073]).
Regarding claim 14, Eidenschink further teaches the flexible polymeric tube (146) is attached to the elongated coil on an entire length of the wire (142). (See Fig. 13A-13C; paragraphs [0073]-[0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Eidenschink et al (US PG Pub 2010/0016885) in view of Zhang et al (US PG Pub 2009/0138065)
Regarding claims 3 and 12,  Eidenschink teaches the method of making an implantable occlusion device as set forth in claims 1 and 10 respectively above. Eidenschink further states the flexible polymeric tube may be made of a urethane or polyester (See paragraph [0074]). Eidenschink states elsewhere “fluorinated polymers and co-polymers, including polytetrafluoroethylenes (PTFE)” are suitable biocompatible materials for implantable occlusion devices (See paragraph [0054]).
Eidenschink does not explicitly teach the flexible polymeric tube (covering 146) comprises ePTFE.
Zhang teaches a medical device made of SMP where the SMP may be ePTFE. (See paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polymeric tube (SMP) as taught by Eidenschink be made of ePTFE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	
Furthermore, it is deemed to be within the level of ordinary skill in the art to use a known material. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” See §MPEP 2144.07. Additionally, as stated in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) ("when [an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Claims 6, 7, 9, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al (US PG Pub 2010/0016885) in view of Wilson et al (US PG Pub 2012/0158034).
Regarding claims 6 and 15, Eidenschink teaches the method of making an implantable occlusion device as set forth in claims 4 and 10 respectively above, but does not explicitly teach the flexible polymeric tube is attached to the elongated coil at multiple discrete attachment points along a length of the elongated coil. Eidenschink is silent as to the manner and locations which the polymeric tube (146) is attached to the wire (142).
Wilson teaches an analogous method of making an implantable occluding device featuring multiple discrete SMP foam elements (See Figs. 1D-1F; 2A-2C) attached along the length of the coil (backbone).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Eidenschink such that the flexible polymeric tube is attached to the elongated coil at multiple discrete locations as taught by Figs. 1D-1F and 2A-2C of Wilson since attaching a polymeric portion to the coil at discrete attachment points along the wire is a known means of securely attaching the polymeric portion to the coil.  As stated in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) ("when [an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  (See also MPEP §2144.06).
Regarding claim 7, Eidenschink teaches the method of making an implantable occlusion device as set forth in claim 4 above, but does not explicitly teach the flexible polymeric tube is attached to the elongated coil by an interference fit between the inside diameter of the flexible polymeric tube and the overall outside diameter of the coil. Eidenschink is silent as to the manner by which the polymeric tube (146) is attached to the wire (142).
Wilson teaches an analogous method of making an implantable occluding device wherein the flexible polymeric tube (SMP 811) is attached to the elongated coil by an interference fit between the inside diameter of the flexible polymeric tube and the overall outside diameter of the coil. (See paragraphs [0049] and [0108] which state the SMP may be attached to the backbone wire through “mechanical friction” which is deemed to be an analogous term for interference fit).
It would have been obvious to one of ordinary skill in the art at the time of invention to use interference fit to attach the flexible polymeric tube to the coil as taught by Wilson in the method of manufacturing as taught by Eidenschink since interference fit (also known as mechanical or friction fit) is well known in the art as a reliable technique by which to affix a polymeric occluding material to a shape memory coil2.
Additionally, using a known technique on a known device to achieve predictable results has been held to be within the level of ordinary skill in the art. As stated in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) ("when [an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  (See also MPEP §2144.06).
Regarding claims 9 and 17, Eidenschink teaches the method of making an implantable occlusion device as set forth in claims 4 and 10 respectively above, but does not explicitly teach prior to allowing the elongated coil to recoil to the contracted length, incising the flexible polymeric tube to create a fringe portion along at least a portion of a length of the flexible polymeric tube.
Wilson teaches an analogous method of making an implantable occlusion device where prior to allowing the elongated coil to recoil to the contracted length, incising the flexible polymeric tube to create a fringe portion along at least a portion of a length of the flexible polymeric tube. (See Figs. 8A&8B; paragraph [0042] which describes “slits” which are “cut” into the SMP 811. Note that the slits exist while the device is in the secondary state (elongated as seen in Fig. 8A) which occurs before the device is allowed to coil (primary state) as it is delivered to the treatment location. It is the examiner’s position that the separate discrete segments of SMP as seen in Fig. 8B constitute “fringe”3).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of making an occlusion device as taught by Eidenschink to include the step of incising the flexible polymeric tube to create a fringe along at least a portion of the flexible polymeric tube prior to allowing the elongated coil to recoil to the contracted length as taught by Wilson since the incised portions aid in flexibility of the device and its ability to occlude the targeted vessel. 

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al (US PG Pub 2010/0016885) in view of Freudenthal (US PG Pub 2011/0295303).
Regarding claims 8 and 16, Eidenschink teaches the method of making an implantable occlusion device as set forth in claims 4 and 10 respectively above, but does not explicitly teach the flexible polymeric tube is attached to the elongated coil by an adhesive. Eidenschink is silent as to the manner by which the polymeric tube (146) is attached to the wire (142).
Freudenthal teaches an analogous method of making an implantable occlusion device where the flexible polymeric material is attached to the elongated coil using an adhesive. (See Paragraph [0090]-[0091] which states other forms of securing are possible including welding. Additionally, paragraph [0005] states a known means of securing thrombogenic material to a wire is adhesive.)
It would have been obvious to one of ordinary skill in the art at the time of invention to us an adhesive as taught by Freudenthal to attach the flexible polymeric material to the coil in the method of manufacturing as taught by Eidenschink since adhesives are well known in the art as a reliable way by which to affix a polymeric occluding material to a shape memory coil.
Additionally, using a known technique on a known device to achieve predictable results has been held to be within the level of ordinary skill in the art. As stated in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) ("when [an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  (See also MPEP §2144.06).

Claims 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Reggie et al (US PG Pub 2003/0229366) in view of Wilson et al (US PG Pub 2012/0158034).
Regarding claim 22, Reggie teaches a method of making an implantable occlusion device, comprising:
providing at least one shape memory wire (resilient, self-expanding frame 12; see paragraphs [0015]-[0016]);	
forming the shape memory wire into a cup frame (cylinder as seen in Fig 2A. It is noted that “cup”4  is a broad limitation which includes cylindrical shapes colloquially known as “high-balls”), the cup frame having an overall outside diameter (See Fig. 2A) and open proximal and distal ends (See Fig. 2A); and
affixing a flexible polymeric cup (14) to the proximal end of the cup frame  (See paragraph [0017]), wherein the flexible polymeric cup includes an open end (16) and a closed end (18) (closed by band 20), wherein the open end is affixed to the cup frame (See Figs. 2A-2E), wherein the flexible polymeric cup is adapted to be reconfigured during implantation in a bodily lumen from a pre-deployed state (See Fig. 3A) to an everted state (See Figs. 3D & 3E), and wherein the flexible polymeric cup in the everted state is adapted to occlude the lumen (See paragraphs [0014] and [0019].)
Reggie does not explicitly teach additionally forming the shape memory wire into a coil and fitting a flexible polymeric tube over the coil as claimed.
Wilson teaches an analogous method of making an implantable occlusion device (See paragraphs [0039]-[0049]; [0058]-[0061]) comprising:
providing at least one shape memory wire (backbone, 810; see paragraph [0039] which states the backbone may be Nitinol wire);
forming the shape memory wire into a coil (primary state; See paragraph [0041]; Fig. 2(f) & 8(b), See also Figs 1E, 1F; 2C-2; 2F; 3C each showing the device in the primary, coiled & expanded state);
fitting a flexible polymeric tube (SMP 811; note paragraph [0058] states the SMP may be cylindrical; See Figs. 8A&8B) over the elongated coil (See paragraphs [0049] and [0108] which state the SMP may be attached to the backbone wire via friction fit).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of making the occlusion device as taught by Reggie to further include a coil with a polymeric tube covering the coil as taught by Wilson above since Reggie acknowledges that some fluid flow (leakage) may still be possible after deployment of Reggie’s inventive device (See paragraph [0016], [0021]). By including the occlusive coil with a polymeric tube as taught by Wilson, it would ensure that no fluid could leak or pass through the device thus offering an improved occlusion device.
Regarding claim 23, modified Reggie further teaches elongating the coil, wherein the elongated coil has an elongated coil length that is greater than the coil length, and wherein the elongated coil has an elongated coil diameter that is less than the overall outside diameter of the coil; (secondary state Fig. 3A, 3B; 8A; see Wilson paragraphs [0028], [0041]), wherein the elongated coil has an elongated coil length that is greater than the coil length, and wherein the elongated coil has an elongated coil diameter that is less than the overall outside diameter of the coil (See Figs/ 3A-3D; note that in the secondary state the wire is straightened and uncoiled and has a longer length then when the device is in the primary, coiled state. Note also that the diameter of the coil in the straightened state is smaller than the overall diameter of the coil in the primary coiled state) and
allowing the elongated coil to recoil to a contracted length, wherein the contracted length is less than the elongated coil length, thereby causing the flexible polymeric tube to form an irregular shape useful for occlusion. (See Wilson paragraphs [0039]-[0042]; Figs. 1E, 1F, 2C-2; 2F; 3C; and 3D).
Regarding claim 24, Reggie as modified by Wilson teaches the method of claim 23 above, and Wilson further teaches prior to allowing the elongated coil to recoil to the contracted length, incising the flexible polymeric tube to create a fringe portion along at least a portion of a length of the flexible polymeric tube. (See Figs. 8A&8B; paragraph [0042] which describes “slits” which are “cut” into the SMP 811. Note that the slits exist while the device is in the secondary state (elongated as seen in Fig. 8A) which occurs before the device is allowed to coil (primary state) as it is delivered to the treatment location. It is the examiner’s position that the separate discrete segments of SMP as seen in Fig. 8B constitute “fringe”5).

Regarding claim 23, Reggie as modified by Wilson above further teaches 
forming the shape memory wire into a coil (primary state; See paragraph [0041]; Fig. 2(f) & 8(b), the coil having an overall outside diameter (See Figs 1E, 1F; 2C-2; 2F; 3C each showing the device in the primary, coiled & expanded state) ;
elongating the coil (secondary state Fig. 3A, 3B; 8A), thereby increasing a length of the coil to an elongated length and reducing the overall outside diameter of the coil;( see paragraphs [0028], [0041]) (See Figs. 3A-3D; note that in the secondary state the wire is straightened and uncoiled and has a longer length then when the device is in the primary, coiled state. Note also that the diameter of the coil in the straightened state is smaller than the overall diameter of the coil in the primary coiled state); 
wrapping6 a flexible polymeric material onto the elongated coil, wherein the elongated coil is substantially covered by the flexible polymeric material (See Fig. 8A), and wherein portions of the flexible polymeric material are not in direct contact with the elongated coil (note the portions of material 811 near the outer circumference are not in direct contact with the coil); and
allowing the elongated coil to recoil to a contracted length, wherein the contracted length is less than the elongated coil length, thereby causing the flexible polymeric tube to form an irregular shape useful for occlusion. (See Wilson paragraphs [0039]-[0042]; Figs. 1E, 1F, 2C-2; 2F; 3C; and 3D).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of making the occlusion device as taught by Reggie to further include a coil with a polymeric tube covering the coil as taught by Wilson above since Reggie acknowledges that some fluid flow (leakage) may still be possible after deployment of Reggie’s inventive device (See paragraph [0016], [0021]). By including the occlusive coil with a polymeric tube as taught by Wilson, it would ensure that no fluid could leak or pass through the device thus offering an improved occlusion device.
Regarding claim 26, modified Reggie teaches the method of manufacturing an occlusion device as set forth in claim 25 above but does not teach incising the flexible polymeric material to create a fringe portion as claimed.
Wilson teaches an analogous method of making an implantable occlusion device where prior to allowing the elongated coil to recoil to the contracted length, incising the flexible polymeric tube to create a fringe portion along at least a portion of a length of the flexible polymeric tube. (See Figs. 8A&8B; paragraph [0042] which describes “slits” which are “cut” into the SMP 811. Note that the slits exist while the device is in the secondary state (elongated as seen in Fig. 8A) which occurs before the device is allowed to coil (primary state) as it is delivered to the treatment location. It is the examiner’s position that the separate discrete segments of SMP as seen in Fig. 8B constitute “fringe”7).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of making an occlusion device as taught by Reggie to include the step of incising the flexible polymeric tube to create a fringe along at least a portion of the flexible polymeric tube prior to allowing the elongated coil to recoil to the contracted length as taught by Wilson since the incised portions aid in flexibility of the device and its ability to fully occlude the targeted vessel.

Response to Arguments
As stated above, applicant’s amendments to claim 6 have overcome the previous 35 U.S.C. §112, second paragraph rejections. 
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, it is noted that the Eidenschink reference is being relied upon for the rejection of independent claims 1 and 10. Wilson and Freudenthal have been applied as teaching references in 103 rejections of dependent claims. Applicant has not presented any specific arguments with respect to the limitations presented in the dependent claims.
Applicant’s arguments with respect to claims 22-26 and the Reggie reference have been fully considered but are not persuasive.
Applicant argues that the occluder of Reggie and the occluder of Wilson are used in very different settings and are therefore not obvious to combine. This is unpersuasive. 
MPEP§ 2145 III states: “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
Inherent in the combination of references is the understanding that one skilled in the art would know and understand a suitable way to combine the teachings so as to make an appropriately sized and proportioned device with the desired characteristics from each of the references. Further KSR International Co. v. Teleflex, Inc. 82 USPQ2d 1385, 1396-1397 (2007) (as recited in the MPEP §2141.03(I)) states “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”. And further states “in many cases, a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”. Additionally, the Reggie and Wilson references are analogous art because they are attempting to solve the same problem, namely occluding a portion of the vasculature. One of ordinary skill in the art at the time of invention would be able to appropriately combine the teachings of Wilson and Reggie into a suitably sized and proportioned device adapted for the particular treatment site.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TUAN V NGUYEN/            Primary Examiner, Art Unit 3771                                                                                                                                                                                            





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, the term “wrapping” (as in the verb “to wrap” rather than the noun “wrapping” which is a material, usually paper used to cover an object) is defined by the Cambridge Dictionary as “to cover or surround something with paper, cloth, or other material”. Eidenschink teaches the covering material 146 completely covers the frame 142. (See Figs. 13A-13C; paragraphs [0073]-[0077]. This disclosure is deemed sufficient to meet the presently claimed limitation “wrapping a flexible polymeric material onto the elongated coil”.
        2 See also paragraph [0013] of Carpenter (US PG Pub 2010/0211095)
        3 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam Webster defines “fringe” as “an ornamental border consisting of short straight or twisted threads or strips hanging from cut or raveled edges or from a separate band”. It is the examiner’s position that the short strips of SMP extending away from the wire backbone as seen in Fig. 8B meets the broadest reasonable interpretation of the term “fringe”.
        4 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, it is the examiner’s position that tall cylindrical vessels such as high-ball glasses are sufficient to meet the plain meaning of “cup”, and thus the cylindrical wire body taught by Reggie also meets this limitation.
        5 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam Webster defines “fringe” as “an ornamental border consisting of short straight or twisted threads or strips hanging from cut or raveled edges or from a separate band”. It is the examiner’s position that the short strips of SMP extending away from the wire backbone as seen in Fig. 8B meets the broadest reasonable interpretation of the term “fringe”.
        6 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, the term “wrapping” (as in the verb “to wrap” rather than the noun “wrapping” which is a material, usually paper used to cover an object) is defined by the Cambridge Dictionary as “to cover or surround something with paper, cloth, or other material”.
        7 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam Webster defines “fringe” as “an ornamental border consisting of short straight or twisted threads or strips hanging from cut or raveled edges or from a separate band”. It is the examiner’s position that the short strips of SMP extending away from the wire backbone as seen in Fig. 8B meets the broadest reasonable interpretation of the term “fringe”.